Citation Nr: 0903029	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  08-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral varicose 
veins.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2008, the Board remanded these claims to conduct a 
videoconference hearing.  A hearing was conducted in December 
2008 by the undersigned Veterans Law Judge.  That development 
having been completed, the claims have been returned to the 
Board and are now partially ready for appellate disposition.

On the notice of disagreement from November 2007, the veteran 
raised entitlement to secondary service connection for a 
bilateral knee disability, a bilateral hip disability, and a 
spine disability.  Additionally, during the BVA hearing in 
December 2008, he also raised a claim that the October 2004 
award of a 20 percent rating for his service-connected 
bilateral pes planus was clear and unmistakable error.  
Because these issues have not yet been adjudicated at the RO 
level, they are REFERRED to the RO for appropriate action.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
bilateral varicose veins is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran has a pronounced foot disability, consisting of 
marked pronation and severe spasm of the tendo Achilles, and 
his disability is not improved by orthopedic shoes or 
appliances.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for the veteran's 
bilateral pes planus are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5276 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to an Increased Rating for Bilateral Pes 
Planus, Currently Evaluated as 20 Percent Disabling

Service connection for bilateral pes planus was established 
by an October 2004 rating decision, at which time a 20 
percent rating was assigned, effective from September 2000.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The veteran is currently rated at 20 percent under 38 C.F.R. 
§ 4.71a Diagnostic Code 5276.  The veteran is seeking an 
increased rating.  A rating of 50 percent is warranted when 
there is pronounced bilateral flatfoot with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, and the disability is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).

The veteran was afforded a VA examination in August 2007.  
The veteran reported numbness, cramping, and pain to both 
feet with and without activity.  Examination revealed 
bilateral pain in the arch and toes while standing, walking, 
and at rest.  Redness of the toes occurred while walking.  
There was also stiffness and numbness of the feet and toes 
while standing, walking, and at rest.  There was no weakness, 
but there was lack of endurance and fatigability while 
standing and walking.  The examiner reported that the veteran 
was unable to stand for more than a few minutes.  The veteran 
uses a cane for ambulating.  Also, the examiner reported that 
the efficacy of corrective shoes, shoe inserts, or braces was 
poor.  The left foot had pain on forced dorsiflexion of the 
ankle, and there was tenderness at the metatarsal heads.  The 
veteran had poor balance attempting to stand on toes and 
heels.  There was evidence of weakness, including diminished 
strength against resistance inversion, eversion, dorsiflexion 
and plantar flexion, and there were callosities on the left 
foot.  The examiner additionally reported left forefoot 
malalignment that was not correctable by manipulation, and 
there was pronation of both feet.  Achilles tendons were 
tight and bowed bilaterally.  The examiner described the 
veteran as having an antalgic gait, bilaterally, with a cane 
to assist.

Additionally, during the BVA hearing in December 2008, the 
veteran testified that he has passed out several times 
because of the numbness in his toes and the pain in his legs 
caused by his feet.  He also stated that he has severe spasms 
in his Achilles tendons almost every night.  Although he uses 
a cane and a very thick insole, the veteran still experiences 
painful symptoms in his feet.

A rating of 50 percent is warranted because the veteran has 
pronounced bilateral flatfoot with marked pronation, 
tenderness of plantar surfaces of the feet, severe spasm of 
the tendo Achilles, and the disability is not improved by 
orthopedic shoes or appliances.

The veteran's symptoms more closely approximate the criteria 
required for a 50 percent rating.  This is the highest rating 
provided under Diagnostic Code 5276.  The Board has also 
considered whether any alternate Diagnostic Codes allow for a 
higher evaluation.  In this regard, it is noted that he is 
entitled to a separate 10 percent rating based on bilateral 
metatarsalgia.

A rating of 10 percent is warranted, under Diagnostic Code 
5279, when there is bilateral anterior metatarsalgia.  
38 C.F.R. § 4.71a Diagnostic Code 5279 (2008).  During a 
bilateral foot examination October 2007, the physician noted 
that the veteran was tender over the metatarsal heads 
bilaterally, and diagnosed bilateral metatarsalgia.  Pain 
over this area was also noted on VA examination in August 
2007.  Accordingly, a separate rating for bilateral 
metatarsalgia is awarded.  This is the highest rating 
provided under Diagnostic Code 5279.  The veteran's 
complaints as to his feet have been consistent throughout the 
appeal and the Board finds that the ratings assigned herein 
should be applied from the date of the claim.  

Additionally, the evidence does not reflect that the 
disability has caused marked interference with employment 
(beyond that already contemplated in the assigned 
evaluation), or necessitated frequent hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The veteran indicated in a statement 
in January 2007 that he was laid off from work.  In July 
2007, he submitted evidence stating he was not working 
because business had slowed down.  Additionally, in July 
2007, in a separate statement, the veteran reported that he 
was laid off from work because business was very slow.  The 
Board finds that the ratings that have been assigned 
contemplate a significant and adequate degree of industrial 
impairment.  Additionally, although the veteran has been to 
the hospital for pains in his feet, it has not been so 
frequent as to cause interference with employment (beyond 
that already contemplated in the assigned evaluation), or 
such that application of the regular schedular standards is 
rendered impracticable.  Therefore, assignment of an extra-
schedular evaluation is not warranted.


ORDER

A disability rating of 50 percent for the veteran's bilateral 
pes planus is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

A separate rating of 10 percent for bilateral anterior 
metatarsalgia is granted.




REMAND

The veteran is seeking to reopen his claim for service 
connection for bilateral varicose veins.

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), there are new 
VA notice requirements for new and material evidence claims.  
In particular, under Kent, VA must notify the appellant of 
the elements of his claim and of the definition of "new and 
material evidence."  Kent also requires that VA give the 
appellant notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial.  Kent further requires that the notice inform the 
veteran as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the claim.  
Id.

The VA failed to notify the veteran of the definition of 
"new and material evidence," why his previous claim was 
denied, and did not mention precisely what evidence is 
necessary to reopen the claim, as is required by Kent.  Thus, 
a remand is required so that VA can afford the appellant all 
appropriate due process.

Although the appellant has not raised any notice issues, the 
failure to provide complete, timely notice to the appellant 
raises a presumption of prejudice.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Also, a remand is required in order to afford the veteran a 
VA examination.  A VA examination or opinion is necessary if 
the evidence of record: (a) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (b) establishes that the 
veteran suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 C.F.R. § 3.159 (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran testified that he received treatment for his 
varicose veins during service and had a special profile 
during duty due to his varicose vein problems.  Additionally, 
service medical records indicate the veteran complained of 
leg pain when he stood on them for long periods of time.  A 
medical examination is required under 38 C.F.R. § 3.159.  

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disabilities may be 
associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 38 
U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159(c)(4) (2008).  
Additionally, any updated treatment records should be 
obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide notice to the veteran as 
required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The veteran must be 
informed of the definition of "new" 
and "material," the basis for the 
previous denial, and of what the 
evidence must show in order to reopen 
this particular claim. 

2.  Obtain and associate with the 
claims file all updated V treatment 
records.  Ask the veteran is he has any 
additional private medical records 
dated after January 2008.  If any 
exist, obtain them and associate them 
with the claims folder.  

3.  Afford the veteran a VA examination 
for bilateral varicose veins.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer comments and an opinion 
addressing whether it is at least as 
likely as not (i.e., probability of 50 
percent), that the veteran's current 
bilateral varicose veins had its onset 
during service, was aggravated by 
service, or is in any other way 
causally related to his active service.  

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  38 C.F.R. 
§§ 3.158, 3.655 (2008).

4.  After all of the above actions have 
been completed, and the veteran has 
been given adequate time to respond, 
readjudicate his claim.  If the claim 
remains denied, issue to the veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


